— Order unanimously reversed, without costs of this appeal to either party and motion denied, without costs. Memorandum: The granting of plaintiff’s motion to amend her complaint and bill of particulars made more than 4 years after the accident, 20 months after the alleged incurring of additional expense *731and discovery of further injuries, and after the filing of notes of issue and certificates of readiness certifying the case ready for trial, was an improvident exercise of discretion. (See Hernandez v. Ezrow, 24 A D 2d 730.) (Appeal from order of Erie Special Term granting plaintiffs’ motion to amend the ad damnum clause and serve an amended bill of particulars.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.